DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-13,  and 19-21are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2021/0141481) in view of Soundararajan (US 2015/0334219).
Regarding claims 1 and 19, Jeon teaches A method, comprising:
displaying, with a display of an electronic device during operation of the display in a lock power mode (lock state Figs. 6-7), an image frame from a series of image frames generated prior to operation of the display in the low power mode (Figs. 6B shows images of what can be displayed prior to entering a lock mode, which include element 151 and icons at bottom of screen);
receiving, with the electronic device while displaying the image frame during the operation of the display in the lock power mode(Figs. 6B shows images of what can be displayed prior to entering a lock mode, which include element 151 and icons at bottom of screen), a user input corresponding to a specific function of the electronic device ([0187][0196]); activating, responsive to receiving the user input and without further user input, the specific function of the electronic device; and replacing the image frame on the display with a user interface associated with the specific function when the specific function is activated ([0197-0203] Figs. 6-7). Although Jeon teaches the system operates in a lock state, and it is well known that a lock state can be a low power state, Jeon does not explicitly teach the lock state is a low power mode.
	However in the same field of recognizing user input for application activation, Soundararajan teaches a lock state is a low power state ([0120]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Jeon with the method as taught by Soundararajan. This combination would allow users faster access during emergency situations as taught by Jeon.
	Regarding claims 2 and 20, Jeon teaches wherein the image frame includes an indication of a current time and a complication, wherein the specific function comprises an application associated with the complication, and wherein the user input comprises a touch input at a location of the complication in the image frame (Fig. 7 shows time in element 151 and the complication would be icons [0197-0203]).
	Regarding claim 3, Jeon teaches wherein activating the specific function of the electronic device comprises providing an instruction to a processor of the electronic device, while displaying the image frame, to activate the application Figs. 6B shows images of what can be displayed prior to entering a lock mode, which include element 151 and icons at bottom of screen. It is obvious the processor with execute the function based on the input [0197-0203]).
Regarding claim 4, Jeon teaches wherein providing the instruction to the processor of the electronic device, while displaying the image frame, to activate the application, comprises continuing to display the image frame without modification of a brightness of the display during the activation of the application (Fig. 7A-7B continues to show image frame of 151).
Regarding claim 5, Jeon teaches wherein replacing the image frame with the user interface comprises displaying a user interface of the application with the processor of the electronic device Figs. 6B shows images of what can be displayed prior to entering a lock mode, which include element 151 and icons at bottom of screen and icons at bottom of screen are replaced. It is obvious the processor with execute the function based on the input [0197-0203]).
Regarding claims 12 and 21, Jeon teaches wherein the user input comprises a swipe on the display, and wherein the specific function comprises an application associated with the swipe ([0065-0067]).
Regarding claim 13, Jeon teaches wherein activating the specific function of the electronic device comprises providing an instruction to a processor of the electronic device, while displaying the image frame, to activate the application (Fig. 7A-7B continues to show image frame of 151 while activating application).
Claims 24- 26, 28,  and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2021/0141481) in view of Soundararajan (US 2015/0334219) and Mcatee (US 2018/0088797). 
Regarding claims 24 and 32, Jeon teaches a display (Fig. 1A Display unit 151) a processor (Fig. 1A controller 180),  wherein the processor is configured to the display during a lock power mode (lock state Figs. 6-7), an image frame from a series of image frames generated prior to operation of the display in the low power mode (Figs. 6B shows images of what can be displayed prior to entering a lock mode, which include element 151 and icons at bottom of screen).	Although Jeon teaches the system operates in a lock state, and it is well known that a lock state can be a low power state, Jeon does not explicitly teach the lock state is a low power mode.
	However in the same field of recognizing user input for application activation, Soundararajan teaches a lock state is a low power state ([0120]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Jeon with the method as taught by Soundararajan. This combination would allow users faster access during emergency situations as taught by Jeon. Although the combination teaches the limitations as discussed above, they fail to teach a first co-processor, a second co-processor, and a light sensor, wherein; the first co-processor is configured to receive signal from a light sensor, and a second co-processor is configured to receive, from the first co-processor, light information corresponding to the signals; and adjust a brightness or a color of the image frame responsive to the light information from the first-co-processor.
	However in the field of improving viewing quality of a display device, Mcatte teaches teach a first co-processor, a second co-processor ([0052] processing units 120 can include one or more separate chips, Fig. 3 cpu(s) 310 and Fig. 5 processor(s) 516[0183]), and a light sensor, wherein; the first co-processor is configured to receive signal from a light sensor, and a second co-processor is configured to receive, from the first co-processor, light information corresponding to the signals; and adjust a brightness or a color of the image frame responsive to the light information from the first-co-processor ([0229][0198]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Jeon with the method as taught by Soundararajan and the sensing method as taught by MCATEE. This combination would allow users better viewing experience in environments as taught by MCATEE.
	Regarding claim 25 and 33, Mcatee teaches , wherein the first co-processor is configured to: compare the signals from the light sensor to a threshold; and provide the light information corresponding the signals to the second co-processor if the signals exceed the threshold ([0229][0198]).
	Regarding claim 26, Mcatee teaches wherein the processor is configured to run applications for the device (Fig. 11A-11O show Applications that can be ran on the device).
	Regarding claim 28, Mcatee teaches comprising a memory, wherein the processor, the first co0processor, and the second co-processor each have access to the memory (Fig. 1, Fig. 3, and Fig. 5 show processors having access to memory).
Allowable Subject Matter
Claims 6-11, 14-18, 22-23, 27, 29-31 and 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621